DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-11, 15, 17, 19, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic et al. ("Milovanovic" US 20030028872), and further in view of Feinberg et al. (“Feinberg” US 20180068399), and Park (“Park” US 20170332031).

a user recognition system comprising: 
a remote controller unit, associated with a computing device, having a navigation keypad area; and [Milovanovic – Para 0037, Fig. 4: teaches a remote control device 41 with a number of control keys disposed on an outer surface of housing]
a fingerprint input component arranged in the navigation keypad area configured to capture a plurality of fingerprint frames of a user in response to the navigation keypad area being touched by the user, [Milovanovic – Para 0035, 0021, 0031, 0037, Fig. 2, 4: teaches the data acquisition device 12 (e.g., fingerprint sensor, microphone) is integrated into another operating device such as a remote control used for operating the apparatus for content provisioning 16.  Para 0038: teaches this arrangement allows non-participatory identification of the user by analyzing the user’s thumbprint when the user changes channels or the volume. The fingerprint apparatus may be incorporated as part of any key in any physical topology. Examiner notes: as user inputs different commands such as changing channels/volume, fingerprints would be captured each command and therefore a plurality of fingerprints would be taken in response to the keypad being touched] 
the plurality of fingerprint frames based on a registered template formed from the plurality of fingerprint frames stored during the user's session in browsing and watching content [Milovanovic – Para 0025: teaches recognition technology device 14 can then use the data image to generate an identification template and compare this template with known templates and determine identification information.]
Milovanovic teaches the plurality of fingerprint frames based on a registered template formed from the plurality of fingerprint frames stored during the user's session in browsing and watching content, but does not explicitly teach the plurality of fingerprint frames being used to establish a pseudo-identity of the user, wherein a profile associated with the pseudo-identity of the user is generated based on usage of the computing device by the user over a time period after the navigation keypad area is touched by the user. 

However, Feinberg teaches the plurality of fingerprint frames being used to establish a pseudo-identity of the user based on a registered template [Feinberg – Para 0056: teaches The central server 130 may determine a template for creating the temporary form of identification for the user 202 based on the identification information, and may transmit the template for creating the temporary form of identification. Para 0025-0027: teaches identification information may include biometric information, 
Milovanovic and Feinberg are analogous in the art because they are from the same field of identification [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic’s fingerprinting in view of Feinberg to temporary identification for the reasons of improving efficiency by creating identities quickly without much user information. 
Milovanovic and Feinberg teaches pseudo-identity, but does not explicitly teach a registered template formed from the plurality of fingerprint frames stored during the user's session in browsing and watching content, wherein a profile associated with the pseudo-identity of the user is generated based on usage of the computing device by the user over a time period after the navigation keypad area is touched by the user.

However, Park teaches wherein a profile associated with the pseudo-identity of the user is generated based on usage of the computing device by the user over a time period after the navigation keypad area is touched by the user. [Park – Para 0100, 0175, 0053: teaches the sensing level can be different for each user, the server may create a profile for each user by collecting information regarding force inputs, their related operations, activity history, etc., from the image processing terminal 102 or the remote control for a preset period of time.  Para 0064: teaches inputs entered by a touch means into the remote control 100 can include normal inputs and force inputs]
Milovanovic, Feinberg, and Park are analogous in the art because they are from the same field of input collecting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic and Feinberg in view of Park to profile creation for the reasons of improving personalization by creating a profile based on usage.
 
Regarding claim 2, Milovanovic, Feinberg, and Park teaches the user recognition system of claim 1, wherein the fingerprint input component is a fingerprint input transducer or input sensor.  [Milovanovic – Para 0035, 0021, 0031, Fig. 2: teaches the data acquisition device 12 (e.g., fingerprint sensor, microphone) is integrated into another operating device such as a remote control used for operating the apparatus for content provisioning 16.]

Regarding claim 4, Milovanovic, Feinberg, and Park teaches the user recognition system of claim 1, wherein the fingerprint input component is arranged under the navigation keypad area and the navigation keypad area includes one or more navigation keys configured to move a cursor on a display device associated with the computing device.  [Milovanovic – Para 0038: teaches a thumb operated cross 40, with the finger print apparatus 26 located in the middle of the cross 40.  Examiner notes location of the fingerprint component in relation to the navigation keypad area is merely design choice]

Regarding claim 8, Milovanovic, Feinberg, and Park teaches the user recognition system of claim 1, wherein the computing device is a smart television or a set-top box.  [Milovanovic – Para 0027, Claim 7: teaches wherein the recognition technology device is located in a set top box coupled to a television set.] 

Regarding claim 9, Milovanovic, Feinberg, and Park teaches the user recognition system of claim 1, further comprises at least one processor, included either in a set-top box, a smart television or the remote controller unit, configured to extract a plurality of fingerprint features from the plurality of fingerprint frames.  [Milovanovic – Para 0034: teaches general purpose processor included in the finger print apparatus]

Regarding claim 10, Milovanovic teaches a method of user recognition for a computing device, comprising: 
receiving at least one finger touch from a user at a navigation keypad area of a remote controller unit associated with the computing device; [Milovanovic – Para 0038: teaches an arrangement in which the volume up/down keys 43 and channel up/down keys 45 are positioned in a thumb operated cross 40, with the finger print apparatus 26 located in the middle of the cross 40]
capturing a plurality of fingerprint frames of the user in response to the receiving of the at least one finger touch; [Milovanovic – Para 0035, 0021, 0031, Fig. 2: teaches the data acquisition device 12 (e.g., fingerprint sensor, microphone) is 
based on a registered template formed from the plurality of fingerprint frames stored during the user's session in browsing and watching content; and [Milovanovic – Para 0025: teaches recognition technology device 14 can then use the data image to generate an identification template and compare this template with known templates and determine identification information.]
Milovanovic teaches fingerprint frames, but does not explicitly teach establishing a pseudo-identity of the user based on a registered template formed from the plurality of fingerprint frames stored during the user's session in browsing and watching content; and 
generating a profile associated with the pseudo-identity of the user based on usage of the computing device by the user over a time period after the receiving of the at least one finger touch.

However, Feinberg teaches establishing a pseudo-identity of the user based on a registered template [Feinberg – Para 0056, 0026, 0027: teaches the system 500 initiate operations to generate a temporary form of identification for the user 202 based, at least in part, on the template information 145]
In addition, the rationale of claim 1 regarding Feinberg is used for these limitations.
a registered template formed from the plurality of fingerprint frames stored during the user's session in browsing and watching content; and 
generating a profile associated with the pseudo-identity of the user based on usage of the computing device by the user over a time period after the receiving of the at least one finger touch.

However, Park teaches generating a profile associated with the pseudo-identity of the user based on usage of the computing device by the user over a time period after the receiving of the at least one finger touch. [Park – Para 0100, 0175, 0053: teaches the sensing level can be different for each user, the server may create a profile for each user by collecting information regarding force inputs, their related operations, activity history, etc., from the image processing terminal 102 or the remote control for a preset period of time.  Para 0064: teaches inputs entered by a touch means into the remote control 100 can include normal inputs and force inputs]
In addition, the rationale of claim 1 regarding Park is used for these limitations.

Regarding claim 11, Milovanovic, Feinberg, and Park teaches The method of claim 10, further comprising capturing the plurality of fingerprint frames using a fingerprint input transducer or sensor.  [Milovanovic – Para 0035, 0021, 0031, Fig. 2: teaches the data acquisition device 12 (e.g., fingerprint sensor, microphone) is integrated into another operating device such as a remote control used for operating the apparatus for content provisioning 16.]

Regarding claim 15, Milovanovic, Feinberg, and Park teaches The method of claim 10, further comprising transmitting the plurality of fingerprint frames to a mobile device of the user or to a set-top box or to a smart.  [Milovanovic – Fig. 1: suggests the data acquisition device transmitting data to the recognition technology, which is coupled to the apparatus for content provisioning 16.  Para 0027, Claim 7: teaches wherein the recognition technology device is located in a set top box coupled to a television set.

Regarding claim 17, Milovanovic, Feinberg, and Park teaches the method of claim 10, further comprising extracting a plurality of fingerprint features from the plurality of fingerprint frames.  [Milovanovic – Para 0034: teaches general purpose processor included in the finger print apparatus]

Regarding claim 19, Milovanovic, Feinberg, and Park teaches the method of claim 10, further comprising: 
providing at least one of personalized content, targeted advertisement, or recommendation to the user based on the profile associated with the pseudo-identity.  [Park – Para 0090: teaches the server 104 can detect the user profile corresponding to the user when a force input is entered, and based on the detected user profile, provide a customized service, such as a recommended list for example, to the user via the image processing terminal 102.]

the user recognition system of claim 1, wherein at least one of personalized content, targeted advertisement, or recommendation is provided to the user based on the profile associated with the pseudo-identity.  [Park – Para 0090: teaches the server 104 can detect the user profile corresponding to the user when a force input is entered, and based on the detected user profile, provide a customized service, such as a recommended list for example, to the user via the image processing terminal 102.]

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic, Feinberg, and Park as applied to claim 2 above, and further in view of Shah et al. ("Shah" US 20160087957).

Regarding claim 3, Milovanovic, Feinberg, and Park does not explicitly teach claim 3.  However, Shah teaches the user recognition system of claim 2, wherein the fingerprint input transducer or input sensor comprises a swipe sensor or a press sensor.  [Shah – Para 0167, 0170, 0254: teaches the biometric factor requires explicit user interaction, e.g., the user has to swipe his finger on the phone's fingerprint sensor.]
Milovanovic, Feinberg, Park, and Shah are analogous in the art because they are from the same field of authentication [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic, Feinberg, and Park’s fingerprint sensors in view of Shah to swipe gestures for the reasons of improving user experience by adding different ways to authenticate.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic, Feinberg, and Park as applied to claim 1 above, and further in view of Al-Shaykh et al. ("Al-Shaykh" US 20100332565).

Regarding claim 5, Milovanovic, Feinberg, and Park do not explicitly teach claim 5.  However, Al-Shaykh teaches the user recognition system of claim 1, wherein the remote controller unit further comprises a touch screen and the navigation keypad area is a portion of the touch screen.  [Al-Shaykh – Para 0085: teaches input means may be a keyboard, a keypad, a mouse, a 4-way navigation pad, a click wheel, a joystick, a touch screen, a set of programmable "soft keys," a series of buttons on a remote control associated with a television or a set-top box and/or the like
Milovanovic, Feinberg, Park, and Al-Shaykh are analogous in the art because they are from the same field of multimedia content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic, Feinberg, and Park’s remote controller in view of Al-Shaykh to touch screens for the reasons of improving user experience by adding different ways of interaction.

Claims 6, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic, Feinberg, and Park as applied to claim 1 above, and further in view of Hanna et al. ("Hanna" US 20120268241).

 the user recognition system of claim 1, wherein the remote control unit further comprises a radio frequency transceiver configured to transmit the plurality of fingerprint frames to a mobile device of the user or device set-top box or a smart television.  [Hanna – Para 0106, Fig. 4: teaches a personal access control device, much like a television remote control unit, that uses a wireless transmitter for communicating with the transceiver module, an near field communications (NFC) chip for communicating with the transceiver module, and in this example, a fingerprint sensor]
Milovanovic, Feinberg, Park, and Hanna are analogous in the art because they are from the same field of biometric detection [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milovanovic, Feinberg, and Park’s remote control in view of Hanna to transceiver for the reasons of improving communication by adding different ways to transmit data.

Regarding claim 7, Milovanovic, Feinberg, Park, and Hanna teaches the user recognition system of claim 6, wherein the radio frequency transceiver is further configured to receive identity information of the user from the mobile device.  [Hanna - Para 0140: teaches the transaction device, ranging device and/or the biometric device may accept (e.g., receive, store and/or process) the acquired biometric data if the distance is at and/or within the predefined value.

 the method of claim 10, further comprising receiving an identity information of the user from a mobile device. [Hanna - Para 0140: teaches the transaction device, ranging device and/or the biometric device may accept (e.g., receive, store and/or process) the acquired biometric data if the distance is at and/or within the predefined value.
In addition, the rationale of claim 6 is used for this claim.

Claims 21 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic et al. ("Milovanovic" US 20030028872), and further in view of Park ("Park" US 20170332031).

Regarding claim 21, Milovanovic teaches a method of user recognition for a computing device, comprising: 
receiving, at the computing device, a first broadcast message from a first mobile device, the first broadcast message comprising a first identity of a first user operating the mobile device; [Milovanovic – Fig. 1: suggests the data acquisition device transmitting data to the recognition technology, which is coupled to the apparatus for content provisioning 16.  Para 0027, Claim 7: teaches wherein the recognition technology device is located in a set top box coupled to a television set. Para 0035, 0021, 0031, Fig. 2: teaches the data acquisition device 12 (e.g., fingerprint sensor, microphone) is integrated into another operating device such as a remote control used for operating the apparatus for content provisioning 16.]
extracting the first identity of the first user from the first broadcast message; and [Milovanovic – Para 0024: teaches The data acquisition device 12 is coupled to the recognition technology device 14, which will accept the data from the data acquisition device 12 and process the data for recognition of the user]
based on a registered template formed from a plurality of fingerprint frames stored during the first user's session in browsing and watching content. [Milovanovic – Para 0025: teaches recognition technology device 14 can then use the data image to generate an identification template and compare this template with known templates and determine identification information.]
Milovanovic does not explicitly teach providing at least one of customized content, targeted advertisement, or recommendation based on a first profile associated with the first identity, which is established without requiring a registration process, wherein the first profile is generated based on a usage history of the first user captured with a fingerprint-sensing remote controller unit.  

However, Park teaches providing at least one of customized content, targeted advertisement, or recommendation based on a first profile associated with the first identity, [Park – Para 0090: teaches the server 104 can detect the user profile corresponding to the user when a force input is entered, and based on the detected user profile, provide a customized service, such as a recommended list for example, to the user via the image processing terminal 102.]
wherein the first profile is generated based on a usage history of the first user captured with a fingerprint-sensing remote controller unit [Park – Para 0100, 0175, 0053: teaches the sensing level can be different for each user, the server may create a profile for each user by collecting information regarding force inputs, their related operations, activity history, etc., from the image processing terminal 102 or the remote control for a preset period of time.  Para 0064: teaches inputs entered by a touch means into the remote control 100 can include normal inputs and force inputs]
In addition, the rationale of claim 1 regarding Park is used for this claim.

Regarding claim 34, Milovanovic and Park teaches the method of claim 21, further comprising: using the fingerprint-sensing remote controller unit to generate a plurality of fingerprint frames for the first user transmitted to the first mobile device or a set-top box or a smart television.  [Milovanovic – Para 0035, 0021, 0031, Fig. 2: teaches the data acquisition device 12 (e.g., fingerprint sensor, microphone) is integrated into another operating device such as a remote control used for operating the apparatus for content provisioning 16.]

Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic and Park as applied to claim 21 above, and further in view of Hanna et al. ("Hanna" US 20120268241).

Regarding claim 26, Milovanovic and Park teaches the method of claim 21, further comprising: 
extracting the second identity of the second user from the second broadcast message; [Milovanovic – Para 0024: teaches The data acquisition device 12 is coupled to the recognition technology device 14, which will accept the data from the data acquisition device 12 and process the data for recognition of the user]
providing at least one of customized content, targeted advertisement, or recommendation based on a combination of the first profile associated with the first identity and a second profile associated with the second identity, wherein the second profile is generated based on a usage history of the second user captured with a fingerprint-sensing remote controller unit based on a registered template formed from a plurality of fingerprint frames stored during the second user's session in browsing and watching content. [Park – Para 0090: teaches the server 104 can detect the user profile corresponding to the user when a force input is entered, and based on the detected user profile, provide a customized service, such as a recommended list for example, to the user via the image processing terminal 102.] [Park – Para 0100, 0175, 0053: teaches the sensing level can be different for each user, the server may create a profile for each user by collecting information regarding force inputs, their related operations, activity history, etc., from the image processing terminal 102 or the remote control for a preset period of time.  Para 0064: teaches inputs entered by a touch means into the remote control 100 can include normal inputs and force inputs] 
[Milovanovic – Para 0025: teaches recognition technology device 14 can then use the data image to generate an identification template and compare this template with known templates and determine identification information.]
receiving, at the computing device, a second broadcast message from a second mobile device when the second mobile device is in close proximity to the computing device and a signal threshold is reached, the second broadcast message comprising a second identity of a second user operating the second mobile device; 

However, Hanna teaches receiving, at the computing device, a second broadcast message from a second mobile device when the second mobile device is in close proximity to the computing device and a signal threshold is reached, the second broadcast message comprising a second identity of a second user operating the second mobile device; [Hanna – Para 0106, 0129, Fig. 4: teaches a personal access control device, much like a television remote control unit, that uses a wireless transmitter for communicating with the transceiver module, an near field communications (NFC) chip for communicating with the transceiver module, and in this example, a fingerprint sensor.  Examiner notes there must be a signal threshold used for proximity in NFC communication]
In addition, the rationale of claim 6 is used for this claim.

Regarding claim 35, Milovanovic, Park, and Hanna teaches the method of claim 26, further comprising: using the fingerprint-sensing remote controller unit to generate a plurality of fingerprint frames for the second user transmitted to the second mobile device or a set-top box or a smart television. [Milovanovic – Para 0035, 0021, 0031, Fig. 2: teaches the data acquisition device 12 (e.g., fingerprint 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426 



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426